         Case 3:20-mj-00718-SALM Document 1 Filed 08/24/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 IN RE: GRAND JURY SUBPOENAS                                    3:20MJ718SALM
                                                   Case No.
 N-19-2-179 (7) #1216
 N-19-2-179 (8) #1217
                                                   Filed Under Seal


 APPLICATION FOR ORDER COMMANDING PROVIDERS NOT TO NOTIFY ANY
        PERSON OF THE EXISTENCE OF GRAND JURY SUBPOENAS

        The United States requests that the Court order: (7) Microsoft Corporation; (8) TextMe,

Inc. (hereinafter “the Providers”), respectively, not to notify any person (including the

subscribers or customers of the account(s) listed in the subpoena) of the existence of grand jury

subpoena N-19-2-179 (7) #1216, N-19-2-179 (8) #1217 (hereinafter “the Subpoenas”),

respectively, for a period of six months, through and including February 24, 2021.

       Each of the Providers are providers of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computer service, as defined in 18 U.S.C. § 2711(2).

Pursuant to 18 U.S.C. § 2703, the United States obtained the Subpoenas, which will be made

available for the Court’s inspection but will not be filed under seal or included in the sealing

envelope. The Subpoenas require each of the Providers to disclose certain records and

information to the United States. This Court has authority under 18 U.S.C. § 2705(b) to issue

“an order commanding a provider of electronic communications service or remote computing

service to whom a warrant, subpoena, or court order is directed, for such period as the court

deems appropriate, not to notify any other person of the existence of the warrant, subpoena, or

court order.” Id.

       In this case, such an order would be appropriate because the Subpoena relates to an

ongoing investigation being conducted by the U.S. Secret Service into online fraud targeting

vulnerable individuals including at least one individual in Connecticut. The ongoing
         Case 3:20-mj-00718-SALM Document 1 Filed 08/24/20 Page 2 of 3



investigation is neither public nor known to the remaining targets of the investigation.

Disclosure of the Subpoenas may alert targets to the ongoing investigation. If the target were to

be alerted about the Subpoenas and the existence of a federal investigation, it could cause him to

destroy evidence, flee, or otherwise engage in obstruction of justice. See 18 U.S.C. § 2705(b)(2),

(3), (5). Some of the evidence in this investigation is believed to be stored electronically. If

alerted to the existence of the Subpoenas, the subjects under investigation could destroy that

evidence, including information saved to their personal computers or devices.

       WHEREFORE, the United States respectfully requests that the Court grant the attached

Orders directing each of the Provider not to disclose the existence or content of the respective

Subpoena for a period of six months, through and including February 24, 2021, except that each

of the Providers may disclose its Subpoena to an attorney for the Provider for the purpose of

receiving legal advice.

       The United States further requests, in accordance with Local Rule 57 of the Local Rules

of Criminal Procedure, that the Court order that this application and any resulting orders be

sealed for a period of six months, through and including February 24, 2021. As explained above,

these documents discuss an ongoing criminal investigation that is neither public nor known to the
         Case 3:20-mj-00718-SALM Document 1 Filed 08/24/20 Page 3 of 3



target of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.

       Executed on August 24, 2020.

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                             KONSTANTIN Digitally signed by
                                                         KONSTANTIN LANTSMAN
                                                         Date: 2020.08.24 12:23:34
                                             LANTSMAN
                                              ______________________
                                                         -04'00'

                                              KONSTANTIN LANTSMAN
                                              ASSISTANT U.S. ATTORNEY
                                              Federal Bar No. phv10692
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510
                                              (203) 821-3700
